DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 10/15/2020 is acknowledged.  The traversal is found persuasive. The requirement is therefore withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-13, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Pub. No. US 2018/0104500 A1 to Blum et al. (hereinafter referred to as “Blum”).
Referring to claim 1, Blum discloses a system for predicting optimal deep brain stimulation (DBS) parameters for a patient (e.g. paragraphs [0005-0006, 0012] state that Blum disclose a system and method facilitating programming settings of an implantable pulse generator using closed loop programming, wherein the system can be a deep brain stimulator), the system comprising: a DBS system controlled to send each of a plurality of DBS signals to one or more electrodes surgically implanted within one or more regions of a patient brain, wherein in sending the plurality of DBS signals the DBS system is controlled to perform a sweep of one or more DBS parameters, with each of the plurality of DBS signals comprising a different combination of DBS parameters (e.g. Fig. 5 show the pulse generator 
Referring to claim 2, Blum further teaches the limitation wherein sweeping the one or more DBS parameters, the DBS system is controlled such that an order in which the DBS signals comprising the combinations of DBS parameters used for the stimulations is randomized (e.g. paragraph [0026] states that in some embodiment, the next proposed set of stimulation parameter values is determined in each subsequent iteration randomly, based upon a model of the patient, or a spatial search algorithm). 
Referring to claim 3, Blum further teaches the limitation wherein the processor is further programmed to preprocess the brain response data to remove artifacts and prepare the brain response data for subsequent analysis and processing (e.g. paragraph [0098] states that the data used by the machine learning engines is first cleansed, optionally transformed, and modeled).  
Referring to claim 4, Blum further teaches the limitation wherein sequences of brain response brain response data are collected using a 30 second DBS signal On/Off cycling paradigm or through a continuous firing of the DBS signal (e.g. paragraph [0160 states “at the start of a programming session, the patient would be programmed with some generic, acceptable stimulation parameters and we would measure the clinical response every 30 seconds and then observing how long after initially changing the settings it would take for the response to asymptote and come to a steady response”).
Referring to claim 9, Blum further teaches the limitation wherein the system comprises a synchronization box configured to synchronize collection of the brain response data with application of the plurality of DBS signals to the one or more electrodes (e.g. Fig. 5, paragraph [0090] discloses the pulse generator feedback control logic 501 which receive clinical response 508,  adjusts the values of stimulation parameters 503 based upon the received feedback 508 and based upon models implemented by one or more machine learning engines 502. The control logic 501 then sends these adjusted stimulation parameter values 504 to further configure the controller 505 to change the stimulation parameters of the leads implanted in patient 506 to the adjusted values). 
Referring to claim 11, Blum further teaches the limitation wherein the processor is further programmed to input the optimal DBS parameters to the DBS system so as to cause the one or more electrodes to apply DBS signals having the optimal DBS parameters to the patient (e.g. paragraph [0090] states that the control logic 501 then sends the adjusted (new or revised) stimulation parameter values 504 to further configure the controller 505 to change the stimulation parameters of the leads implanted in patient 506 to the adjusted values. The feedback-control loop then continues until an outcome is reached that is considered optimal). 
Referring to claim 12, Blum further teaches the limitation wherein the processor is programmed to rank different combinations of optimal DBS parameters (e.g. paragraph [0203-028] states that the possible sets of stimulation parameter values are ranked according to criteria such as predicted therapeutic response, distance from already tested locations or similarity from tested locations). 
Referring to claim 13, Blum discloses a system and method for predicting optimal deep brain stimulation (DBS) parameters applied by one or more DBS electrodes for treatment of a patient (e.g. paragraphs [0005-0006, 0012] state that Blum disclose a system and method facilitating programming settings of an implantable pulse generator using closed loop programming, wherein the system can be a deep brain stimulator), the system comprising: a brain response acquisition system controlled to collect functional brain data from the patient in a resting state (e.g. Fig. 5, paragraph [0090] states that the patient 506 provides feedback automatically or semi-automatically via a sensor 507 which are sent to the pulse generator feedback control logic 501 as clinical response values 508. The control logic 501 then adjusts the values of stimulation parameters 503 based upon the received feedback 508 and based upon models implemented by one or more machine learning engines 502); and a prediction system operably connected to the brain response acquisition system, the prediction system comprising a processor programmed to: estimate a functional connectome of the patient from the functional brain data; access a functional brain atlas comprising brain response maps for one or more disease-specific 
Referring to claim 17, Blum discloses a method for predicting optimal parameters of a DBS pulse signal applied by a DBS electrode for treatment of a patient (e.g. paragraphs [0005-0006, 0012] state that Blum disclose a system and method facilitating programming settings of an implantable pulse generator using closed loop programming, wherein the system can be a deep brain stimulator), the method comprising: inputting functional brain data into a predictor system, the functional brain data acquired responsive to a sweeping across one or more DBS parameters of a multi-dimensional parameter space of DBS parameters; extracting statistical metrics of brain response from the functional brain data for one or more regions-of-interest (ROIs) or voxels of the brain via the predictor system ((e.g. Fig. 5, paragraph [0090] states that the patient 506 provides feedback automatically or semi-automatically via a sensor 507 which are sent to the pulse generator feedback control logic 501 as clinical response values 508. The control logic 501 then adjusts the values of stimulation parameters 503 based upon the received feedback 508 and based upon models implemented by one or more machine learning engines 502); accessing a DBS functional atlas comprising brain response maps derived from DBS treatment at optimal DBS parameter settings for a plurality of diseases via the predictor system; and predicting one or more optimal DBS parameters for the patient based on the statistical metrics of brain response and the DBS functional atlas via the predictor system (e.g. paragraphs [0093-0098] 
Referring to claim 19,  Blum further teaches the limitation wherein the method further comprising inputting the extracted features into a machine learning algorithm programmed in the predictor system, the machine learning algorithm derived from the DBS functional atlas (e.g. paragraphs [0095-0111] state that the machine learning engines can utilize imaging data to inform the choice of the next set of value, by using optimization algorithms and estimation procedures to fit the model to the data).  
Referring to claim 21, Blum further teaches the limitation wherein the method further comprising outputting the optimal DBS parameters from the predictor system to a DBS system, so as to cause one or more electrodes of the DBS system to apply DBS signals having the optimal DBS parameters to the patient (e.g. paragraph [0090] states that the control logic 501 then sends the adjusted (new or revised) stimulation parameter values 504 to further configure the controller 505 to change the stimulation parameters of the leads implanted in patient 506 to the adjusted values. The feedback-control loop then continues until an outcome is reached that is considered optimal). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-8, 10, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum, in view of United States Patent Application Pub. No. US 2016/0228702 A1 to Kempe et al. (hereinafter referred to as “Kempe”).
Referring to claims 5-6 and 18, Blum discloses the system of claim 1 and method of claim 17, but failed to teach the limitation wherein extracting statistical metrics of brain response, the processor is programmed to determine activation and deactivation in one or more regions of interest (ROIs) or voxels of the brain and to extract features from the brain response maps for the one or more ROIs or voxels using the statistical response maps. This limitation is taught by Kempe, as Kempe discloses a system and method for developing transcranial electrical stimulation protocols, configured to obtain a model image of target tissue, developing forward models of the electric field induced in the target tissue for a set of electrodes, and determining from a combination of these forward models the effect of the stimulation corresponding to a specific clinical electrode montage (e.g. paragraph [0008-0009]). Referring to Figs. 3 and 4, an electrode configuration is shown, placed around the target tissue, the electrodes deliver an electrical stimulation having a desired current or voltage intensity, wherein the system determines the electric field response in the target tissue for each electrode. Referring to Figs. 5-7 and paragraphs [0058-0061, 0077-97], the system is configured to create a Finite Element Modeling (FEM) to calculate a volume of activation and using the volume of tissue activation to select a particular electrode configuration. The step comprises defining candidate electrode morphologies, which typically represent a desired region of interest. Then a forward model is computed containing information that can be used to predict the optimal stimulation parameters. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Blum to include the technique of using a forward model to predict optimal electrode configuration as taught by 
Referring to claim 7, Blum and Kempe disclose the system of claim 6 as discussed above. Blum further teaches the limitation wherein the processor is programmed to input the extracted features into a machine learning algorithm stored thereon, the machine learning algorithm derived from the DBS functional atlas (e.g. paragraphs [0095-0111] state that the machine learning engines can utilize imaging data to inform the choice of the next set of value, by using optimization algorithms and estimation procedures to fit the model to the data).  
Referring to claims 8 and 20, Blum and Kempe disclose the system of claim 1 and method of claim 17 as discussed above. Kempe further teaches the limitation wherein the DBS functional atlas further comprises brain response maps from hundreds or thousands of patients acquired responsive to application of optimal and non-optimal DBS parameter combinations, from which brain response maps correlated with optimal DBS parameters are identified for disease-specific ROIs or voxels (e.g. paragraph [0057] states that the atlas DTI data is based on a composite from more than one other patient. The composite atlas DTI data typically spatially scales DTI data from the different patients before combining into the composite DTI atlas). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Blum to include the technique of using an atlas DTI data as taught by Kempe, since both inventions are concerned with the same field of endeavor and such modification would be applying a known technique to a known device yielding the predictable result eliminating the need for obtaining the data from the particular patient.
Referring to claims 10 and 16, Blum and Kempe disclose the system of claims 1 and 13 as discussed above. Kempe further teaches the limitation wherein the brain response acquisition system comprises a magnetic resonance imaging (MRI) apparatus configured to acquire MRI data of the brain, 
Referring to claim 14, Blum and Kempe disclose the system of claim 13 as discussed above. Kempe further teaches the limitation wherein the functional brain atlas comprising the brain response maps are derived from resting state functional brain data obtained prior to a DBS implantation surgery and from brain responses resulting from DBS treatment at optimal DBS parameter setting for a plurality of diseases, post DBS implantation surgery (e.g. referring to Fig. 7, brain data is obtained at step 610 prior to placing of stimulation electrodes, and at 650-670, a forward model is computed using brain responses resulting from treatment). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Blum to include the technique of using a forward model to predict optimal electrode configuration as taught by Kempe, since both inventions are concerned with the same field of endeavor and such modification would be applying a known technique to a known device yielding the predictable result reducing cost and time consumed for obtaining the optimal electrode configuration for DBS stimulation.
Referring to claim 15, Kempe further teaches the limitation wherein the processor is programmed to input the disease-specific graph theoretic metrics into a machine learning algorithm stored thereon, the machine learning algorithm derived from the functional brain atlas (e.g. paragraphs [0072, 0106] states that the system is configured to evaluate whether the volume of activation is properly located using a computer algorithm). It would have been obvious for one with ordinary skills in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH DUC G PHAM/               Examiner, Art Unit 3792                                                                                                                                                                                         /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792